     Case 1:20-cv-00190-GNS Document 13 Filed 08/16/21 Page 1 of 4 PageID #: 39




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION

LAWSON BEE HUMPHREY                                                                   PLAINTIFF

v.                                                    CIVIL ACTION NO. 1:20-CV-P190-GNS

WARREN COUNTY DETENTION CENTER et al.                                             DEFENDANTS

                                  MEMORANDUM OPINION

         Plaintiff Lawson Bee Humphrey filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, the complaint will be

dismissed.

                                   I. SUMMARY OF CLAIMS

         Plaintiff, a convicted inmate incarcerated at the Warren County Detention Center

(WCDC), names as Defendants the WCDC and WCDC Jailer Steve Harmon in his official

capacity. He alleges that in August 2020 he was injured while playing a game of pick-up

basketball at the WCDC when he was elbowed in the face causing a “2 centimeter gash” over his

right eyebrow. He states that immediately thereafter Defendant Harmon met him in the hallway,

saw his injury, and stated that he “‘saw the film. It was totally accidental.’”

         Plaintiff states that he was “rushed” to the hospital, where his wound was cleaned and

stitched up, and then taken back to WCDC. He alleges that his “eye began to close totally

making it very difficult to have vision clarity.” He further alleges that he was put in general

population where, for nine days, his face was swollen and he had no “visibility” out of his right

eye. He states that he was placed in a jail pod where he had to protect himself, which he “really
 Case 1:20-cv-00190-GNS Document 13 Filed 08/16/21 Page 2 of 4 PageID #: 40




couldn’t do much to help [him]self” because he could only see out of one eye. Plaintiff states

that photos were taken of his injury and that he has asked for the photos but they have not been

given to him. He continues:

       My claim is for accidental injury in which I can prove by subpoena of the Jailer,
       Steve Harmon who verbally admitted, “I saw the film it was ‘totally accidental.’”
       . . . I believe that my constitutional rights have been violated by the jail, the staff
       and the jailer by refusal of my medical records, photos and by deliberately
       claiming to give them to me but I still have them not.

       As relief, Plaintiff asks for compensatory and punitive damages.

                                          II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See

28 U.S.C. § 1915A(b)(1) and (2). When determining whether a plaintiff has stated a claim upon

which relief can be granted, the Court must construe the complaint in a light most favorable to

Plaintiff and accept all of the factual allegations as true. Prater v. City of Burnside, Ky., 289

F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings,

Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint

must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

       Plaintiff states that his “claim is for accidental injury” during a pick-up basketball game

when someone, presumably another prisoner, elbowed him in the face. Such an accidental injury

does not rise to the level of a constitutional claim, even if it had been caused by a WCDC

employee, and not another prisoner. “Accidents, mistakes, and other types of negligence are not



                                                  2
 Case 1:20-cv-00190-GNS Document 13 Filed 08/16/21 Page 3 of 4 PageID #: 41




constitutional violations merely because the victim is a prisoner.” Stubl v. Baraga Maximum

Corr. Facility, No. 2:08-CV-10, 2008 WL 4813403, at *5 (W.D. Mich. Oct. 30, 2008) (citing

Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff’s second claim, i.e., that his constitutional rights have been violated because he

has not been given his medical records, including photos of his injury, also fails to state a

constitutional claim because “a prisoner has no constitutional right to review or obtain copies of

his prison medical records.” Blanton v. Blue, No. 4:16CV-P10-JHM, 2016 WL 2858922, at *3

(W.D. Ky. May 14, 2016) (and cases cited therein (internal quotation marks and citation

omitted)); see also Ware v. Asakoba, No. 1:21-CV-P2-GNS, 2021 WL 2188748, at *3 (W.D. Ky.

May 28, 2021) (same).

       Finally, to the extent that the complaint, read liberally, may be construed as claiming that

Defendants failed to protect him when they placed him in general population with one eye

swollen shut, such a claim also fails. To state a claim under the Eighth Amendment that a prison

official was deliberately indifferent to inmate safety, Plaintiff must allege facts demonstrating

that (1) the prison official failed to protect Plaintiff from an objectively serious risk of harm; and

(2) the prison official acted with deliberate indifference to Plaintiff’s safety—he must show both

that the official was aware of facts from which the inference could be drawn that a substantial

risk of serious harm existed and that the official drew that inference. See Mingus v. Butler, 591

F.3d 474, 479-80 (6th Cir. 2010). Plaintiff’s complaint is devoid of allegations that there was an

objectively serious risk of harm to him from being housed in general population. He does not

explain why temporarily having one eye swollen shut was an objectively serious risk of harm.

See, e.g., Brown v. Woods, No. 2:14-CV-136, 2014 WL 6472995, at *8 (W.D. Mich. Nov. 18,

2014) (“In the absence of specific factual allegations regarding the alleged danger that Plaintiff



                                                  3
  Case 1:20-cv-00190-GNS Document 13 Filed 08/16/21 Page 4 of 4 PageID #: 42




faced in the general population, this Court cannot find that Defendants were deliberately

indifferent to a substantial risk of serious harm.” (citing Thompson v. Cty. of Medina, Ohio, 29

F.3d 238, 242-43 (6th Cir. 1994)). Additionally, Plaintiff makes no allegations that any official

was aware of facts from which the official could infer that a substantial risk of serious harm

existed and that the official drew that inference.

        For the foregoing reasons, by separate Order, the Court will dismiss this action.

Date:   August 13, 2021




cc:     Plaintiff, pro se
        Defendants
        Warren County Attorney
4416.009




                                                     4
